DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-17, 19-22, 24, 26-28, 30, 31, 33-36, and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calderon (US 2009/0230194 A1) in view of Pang et al. (US 2014/0191039 A1).
Regarding claim 1, Calderon teaches a barcode scanner assembly for scanning an object appearing in a field of view (abstract), the barcode scanner assembly comprising:
a scanner enclosure (Fig. 3) including a scanner enclosure body having 
a top portion (portion above PCB, top of Fig. 13), a bottom portion opposite the top portion (bottom of Fig. 13), a front portion (side facing away in Fig. 13), and a rear portion opposite the front portion (side facing towards us in Fig. 13), the scanner enclosure body further defining an internal cavity (6 sides define a rectangular cuboid, which has an internal volume, Fig. 2 shows the components stored in the internal volume, therefore it can be understood that the sides that make up the body define an internal cavity, Figs. 12 and 13 show another embodiment, but also show what that a six sided rectangular cuboid defines an internal cavity);
a printed circuit board at least partially disposed within the internal cavity (40, Fig. 2);
a scanner assembly coupled to the printed circuit board (44, 46, 48); and
a decode assembly positioned on the printed circuit board (50); and
wherein a lower extent of the printed circuit board is disposed above (PCB is in top section, Fig. 13) a lower third of a longitudinal length of the scanner enclosure body extending between the top portion and the bottom portion (Fig. 13), the lower third being adjacent to the bottom portion of the scanner enclosure body (bottom of Fig. 13).
Calderon lacks the imager and the orientation of the circuit board.
Pang teaches a barcode scanner assembly for capturing at least one image of an object (50), an imaging assembly coupled to the printed circuit board (50); and wherein the printed circuit board is positioned substantially parallel to an outbound imaging axis (Fig. 8B); the front portion includes an aperture having the imaging axis pass therethrough (25, Fig. 8B); and the barcode scanner is configured to be operable on a working surface with the bottom portion being closer to the working surface than the top portion (Fig. 8B).
Therefore it would have been obvious to use the configuration taught in Pang because it provides thorough coverage for the scanning volume and allows objects to be merely passed through the scanning volume in order to be decoded (Paragraph 0004 of Pang).
Regarding claim 2, Calderon teaches wherein the outbound imaging axis is substantially perpendicular relative to a longitudinal axis of the scanner enclosure (Fig. 13).
Regarding claim 3, Calderon teaches wherein the rear portion of the scanner enclosure body comprises an angled cutout to accommodate a communication cable including a connector configured to interface with the barcode scanner assembly (Fig. 4).
Regarding claim 4, Calderon teaches wherein the communication cable further includes a strain relief member, wherein a majority of the strain relief member is constrained within a volume of the scanner enclosure (Fig. 9).
Regarding claim 5, Calderon teaches wherein the scanner enclosure body further defines a sound port positioned proximally to the angled cutout of the rear portion of the scanner enclosure to port sound outside of the scanner enclosure (Fig. 10).
Regarding claim 6, Calderon teaches wherein the scanner enclosure body includes at least one internal wall configured to inhibit ingress of dust into the scanner enclosure body (Fig. 12).
Regarding claim 9, Calderon teaches further comprising an off-axis illumination board disposed in the top portion of the scanner enclosure body [0022] (Figs. 4, 5, 6).
Regarding claim 10, Calderon teaches wherein the printed circuit board, the imaging assembly, and the decode assembly are at least partially disposed above a lower third of the longitudinal length of the scanner enclosure (Fig. 12, Fig. 13).
Regarding claim 11, Calderon teaches a barcode scanner assembly for scanning an object appearing in a field of view (FOV) (abstract), the barcode scanner assembly comprising:
a scanner enclosure including a scanner enclosure body having a top portion (top of Fig. 13), a bottom portion opposite the top portion (bottom of Fig. 13), a front portion (side facing away, Fig. 13), a rear portion opposite the front portion (side facing us, Fig. 13), and a longitudinal length extending from the top portion to the bottom portion (length from top to bottom), the scanner enclosure body further defining an internal cavity (6 sides define a rectangular cuboid, which has an internal volume, Fig. 2 shows the components stored in the internal volume, therefore it can be understood that the sides that make up the body define an internal cavity, Figs. 12 and 13 show that a six sided rectangular cuboid defines an internal cavity);
a printed circuit board at least partially disposed within a middle third of the longitudinal length of the scanner enclosure (PCB includes components that extend into the middle third of the longitudinal length from top to bottom shown in Fig. 13), a lower extent of the printed circuit board board disposed above a lower third of a longitudinal length (PCB is on the top of the longitudinal length from bottom to top shown in Fig. 13), the printed circuit board having a first side (sections 56 and 58 are boards that are part of the PCB and have a first side that the connectors 70 are connected to) and a second side (main rectangular circuit board, shown in Fig. 13), the first side and the second side being on different planes (Fig. 9, Fig. 13, 56, 58, and 13 are within different planes);
a data connector disposed on the first side of the printed circuit board, the data connector adapted to be engaged by an external communication cable (54, 56, 58, R1, R2, R3, R4); and
a scanner mounted one of directly or indirectly to the second side of the printed circuit board (imaging sensor mounted to both first and second side of PCB – Fig. 13).
Calderon lacks the imager and the orientation of the circuit board.
Pang teaches a barcode scanner assembly for capturing at least one image of an object (50), an imaging assembly coupled to the printed circuit board (50); and wherein the printed circuit board is positioned substantially parallel to an outbound imaging axis (Fig. 8B); the front portion includes an aperture having the imaging axis pass therethrough (25, Fig. 8B); and the barcode scanner is configured to be operable on a working surface with the bottom portion being closer to the working surface than the top portion (Fig. 8B).
Therefore it would have been obvious to use the configuration taught in Pang because it provides thorough coverage for the scanning volume and allows objects to be merely passed through the scanning volume in order to be decoded (Paragraph 0004 of Pang).
Regarding claim 12, these claims are analogous to the claims above and are therefore also taught by Calderon.
Regarding claim 13, Calderon teaches further comprising an intervening socket assembly positioned between the printed circuit board and the imaging sensor to interface between the circuit board and image sensor (Fig. 12, Fig. 13).
Regarding claims 14-16, these claims are analogous to the claims above and are therefore also taught by Calderon.
Regarding claim 17, Calderon teaches wherein the at least one internal wall separates the internal cavity into a first sub-cavity that accommodates the printed circuit board, the data connector, and the imaging sensor and a second sub-cavity that does not accommodate electronic components (Fig. 12).
Regarding claims 19-22 and 24, these claims are analogous to the claims above and are therefore also taught by Calderon.
Specifically regarding claim 21, the top, bottom, and side portions as claimed can be interpreted as viewed in Fig. 13 of Calderon. Therefore, Calderon teaches a scanner enclosure including a scanner enclosure body having a top portion (portion above PCB, top of Fig. 13), a bottom portion opposite the top portion (bottom of Fig. 13), a front portion (side facing away in Fig. 13), a rear portion opposite the front portion (side facing towards us in Fig. 13). Using this orientation, the printed circuit board (42) and connectors (R1-R4) are in the top third of the enclosure and Calderon teaches wherein a lower extent of the printed circuit board and the data connector are disposed above a lower third of the longitudinal length of the scanner enclosure (PCB and connectors are near the top of the longitudinal length – Fig. 13).
Regarding claim 26, Calderon and Pang teaches the above. Calderon further teaches the data connector providing an aperture for insertion of a data cable at an angle between approximately 40° and approximately 50° relative to the longitudinal length of the scanner enclosure (Fig. 8); an imaging sensor mounted one of directly or indirectly to the second side of the printed circuit board (main rectangular circuit board, shown in Fig. 13, Fig. 13, though a different embodiment, shows the configuration of the PCB within the cavity, this main PCB is a different side than the PCB sections 56 and 58 shown in Fig. 3).
Regarding claims 27, 28, 30, 31, 33-36, 38, and 39, these claims are analogous to the claims listed above, and are therefore also taught by Calderon.
Regarding claims 40-43, Calderon teaches wherein the bottom portion includes a base portion (bottom wall of housing shown in Fig. 3) configured to be positioned on a flat surface bottom surface is flat and has a cutout for wires so that it may be positioned on a flat surface – Fig. 3), wherein the front portion is substantially upright relative to the base portion (in this vertical position, the front portion is the surface facing backwards – Fig. 3) and includes a window (window not visible in Fig. 3 but shown in Fig. 8), and wherein the outbound imaging axis passes through the window (imaging is performed through window).
Claims 7, 8, 18, 23, 29, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calderon as modified by Pang and further in view of Liou et al. (US 2018/0225489 A1). The teachings of Calderon as modified by Pang have been discussed above.
Regarding claims 7, 8, 18, 23, 29, and 37, Calderon lacks the manual mode and the capacitive touch sensor.
Liou teaches further comprising at least one capacitive touch sensor disposed on the printed circuit board and extending along at least one side portion of the scanner enclosure body [0006]; and wherein the barcode scanner assembly is alternately operable in at least one of a manual mode or a presentation mode (Fig. 5).
Therefore it would have been obvious to use the features of Liou because it increases the flexibility of the system and allows it to be more easily incorporated into existing transaction infrastructure.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calderon as modified by Pang and further in view of Ryabinin (US 2020/0257868 A1). The teachings of Calderon as modified by Pang have been discussed above.
Regarding claim 32, Calderon in view of Ryabinin teaches the analogous claims above, 
Calderon further teaches the data connector including an interface adapted to be engaged by an external communication cable, the interface at least partially facing the rear portion of the scanner enclosure body (when using the angled connection configuration, the interface is at an angle and therefore at least partially faces the rear of the enclosure – See Fig. 8).
Calderon lacks wherein the data connector is positioned in the front portion of the scanner enclosure body.
Ryabinin teaches wherein the data connector (122) is positioned in the front portion of the scanner enclosure body (at least part of 122 is in front portion, facing away from us, of hosing shown in Fig. 7).
Therefore it would have been obvious to use the configuration taught in Ryabinin because it provides improved access to the cable cavity which makes installation and use easier (paragraph 0028 of Ryabinin).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New arguments are in view of Pang and are required by the amendment regarding the front portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876